     Case 2:19-cv-00236 Document 931 Filed 06/14/21 Page 1 of 26 PageID #: 15467



                        UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT CHARLESTON


DON BLANKENSHIP,

              Plaintiff,

v.                                          Civil Action No. 2:19-cv-00236

FOX NEWS NETWORK, LLC et al.,

              Defendants.


                         MEMORANDUM OPINION AND ORDER


              Pending are the plaintiff’s objections to the order

entered on December 23, 2020 by Magistrate Judge Omar Aboulhosn

granting a motion to compel, filed on January 6, 2021 (ECF No.

713).


                                I.     Background


              The plaintiff commenced this action by filing his

complaint on or about March 14, 2019, in Mingo County Circuit

Court against 27 named defendants, many of them news media

organizations and figures.           See ECF No. 1-1.    The action was

removed to this court on March 29, 2019, see ECF No. 1, and, on

April 9, 2019, the plaintiff filed the operative amended
    Case 2:19-cv-00236 Document 931 Filed 06/14/21 Page 2 of 26 PageID #: 15468



complaint, naming an additional 75 defendants, many of them also

news media organizations and figures, see ECF No. 14. 1


             By a November 19, 2019 memorandum opinion and order, the

court stayed discovery in this matter pending the resolution of

numerous then-pending motions to dismiss.           See ECF No. 390.     In a

March 31, 2020 memorandum opinion and order, the court resolved

the pending motions to dismiss and lifted the stay, see ECF No.

398, and discovery resumed.


             On August 3, 2020, defendant American Broadcasting

Companies, Inc. (“ABC”) served its first request for production

(“RFP”) on the plaintiff.        See ECF No. 693-1.      The RFP instructed

the plaintiff to respond by September 2, 2020, and to produce

responsive emails and other electronically stored information

(“ESI”) in a TIFF image format from native files, along with load

files.    See id.    There appears to be no dispute that the scope of

ABC’s requests was proper, as the plaintiff responded that he

would produce all non-privileged responsive documents in his

custody or control.       See ECF No. 693-2.




1 One defendant named in the initial complaint, Boston Globe Media
Partners, LLC, was dropped as a defendant in the amended complaint
and is now the subject of a related case before the court,
Blankenship v. Boston Globe Media Partners, LLC, No. 2:19-cv-00589
(S.D.W. Va.).

                                        2
    Case 2:19-cv-00236 Document 931 Filed 06/14/21 Page 3 of 26 PageID #: 15469



             ABC represents that the plaintiff served four

productions in response to the RFP – on August 6, September 12,

October 9, and October 20, 2020 – consisting of more than 33,000

pages in total.      See ECF No. 693 at 6-9.       ABC further represents

that the productions consisted almost entirely of publicly

available documents – such as press clippings, filings in the

plaintiff’s criminal trial retrieved from PACER, and transcripts

of congressional hearings.        See id.    The emails and other ESI that

the plaintiff did produce had been printed in hard copy and then

scanned as PDF files before being provided to ABC, stripping them

of the metadata that would be available had the plaintiff provided

them in the format instructed by the RFP.           See id. 2


             On September 22, 2020, following the plaintiff’s first

two productions, the parties met and conferred regarding what ABC

viewed as the productions’ deficiencies.           See id. at 7-8; see also

ECF No. 576.     As a result of these meet-and-confers, the parties

stipulated, in hopes of avoiding motions practice, that ABC would

be given until thirty days after the plaintiff completed




2 ABC also represents that the plaintiff initially combined the
documents into a small number of PDF files, such that several
files received by ABC consisted or more than eight thousand pages.
See ECF No. 693 at 7. The plaintiff’s fourth production on
October 20, 2020, appears to have been aimed chiefly at re-
producing the same documents from earlier productions but in
separate PDF files. See id. at 8.
                                        3
    Case 2:19-cv-00236 Document 931 Filed 06/14/21 Page 4 of 26 PageID #: 15470



production to file any motion to compel.           See ECF No. 693 at 7-8;

ECF No. 576.


             On October 23 and November 2, 2020, ABC contacted the

plaintiff, raising concerns about the productions.             See ECF No.

693 at 9 (citing ECF No. 693-7; EFC No. 693-9).            Specifically, ABC

noted that, based on the content of his productions to that point,

the plaintiff did not appear to have completed a comprehensive

search for and collection of responsive emails and other ESI, and

ABC demanded that plaintiff provide a date certain for completing

his productions.      See id. (citing ECF No. 693-7).         On November 3,

2020, the plaintiff’s counsel emailed a brief reply: “Plaintiff

can complete the ESI document production by November 20, 2020.”

ECF No. 693-9 at 2 (emphasis added).          When ABC questioned whether

this deadline was reasonable in light of pending discovery motions

and depositions, plaintiff’s counsel responded on November 5,

2020, that counsel had “been informed that [the plaintiff] can

have a substantial ESI production completed by . . . November

11[,] [2020].”      ECF No. 693-11 at 2 (emphasis added). 3


             However, in a November 19, 2020 telephone conference

with another defendant, Fox News Network, LLC (“Fox News”), the



3 In a November 10, 2020 email to another defendant, the
plaintiff’s counsel stated that the plaintiff “plann[ed] to
substantially complete [the] [p]laintiff’s ESI production by . . .
November 11[,] [2020].” ECF No. 701-3 (emphasis added).

                                        4
    Case 2:19-cv-00236 Document 931 Filed 06/14/21 Page 5 of 26 PageID #: 15471



plaintiff’s counsel disclosed that, up to that point, they had not

undertaken a comprehensive collection of ESI from the plaintiff or

other custodians and had instead only produced materials hand

selected by the plaintiff and his campaign manager.             See ECF No.

681-4 at 1.     And, in a November 25, 2020 letter to counsel for Fox

News, the plaintiff’s counsel indicated that the plaintiff had

not, as of that date, engaged the services of an ESI vendor to

search, collect, and cull responsive ESI from the plaintiff and

other custodians.      See ECF No. 681-7 at 1.


             ABC states that, on November 25, 2020, 4 after learning

that the plaintiff had not yet undertaken a comprehensive search

and collection of ESI and had not yet retained an ESI vendor, it

contacted the plaintiff’s counsel and asked them to identify the

categories of unproduced documents remaining to be searched,

collected, and produced and to provide a date certain for the

completion of production.        See ECF No. 693-13 at 2.       The

plaintiff’s counsel responded on November 30, 2020, to “assure”




4 ABC represents that, on November 11, 2020, the plaintiff served
a small production of emails apparently hand-selected by the
plaintiff. See ECF No. 693 at 10. ABC further represents that,
on November 24, 2020, the plaintiff served another production
that, although comprising over 20,000 pages of documents, again
consisted almost entirely of publicly available documents such as
filings from the plaintiff’s criminal case retrieved from PACER
and regulatory filings by Massey Energy, for which the plaintiff
previously served as chief executive officer, retrieved from the
Security and Exchange Commission’s website. See id. at 12 n.11.

                                        5
  Case 2:19-cv-00236 Document 931 Filed 06/14/21 Page 6 of 26 PageID #: 15472



ABC that counsel was “working on the ESI issue.”          ECF No. 693-14

at 2.


           On December 17, 2020, ABC filed a motion to compel the

plaintiff to produce documents in response to its RFP.           See ECF

No. 693.   In the motion, ABC complained that, despite the

plaintiff’s counsel’s November 3, 2020 representation that

production would be completed by November 20, 2020, the plaintiff

had not undertaken to comprehensively search for and collect

responsive ESI and had not engaged an ESI vendor until sometime in

December 2020.    See id.    ABC emphasized that the plaintiff had

chosen to sue numerous defendants and to aggressively pursue

discovery from them, filing motions to compel against some of them

less than a month after they had not made productions by the

deadlines set by the plaintiff’s RFPs, see id.; see also EFC No.

484; ECF No. 486; ECF No. 487; ECF No. 488; ECF No. 489; ECF No.

503, and arguing that, “given the current state of technology,”

“conducting searches of email accounts” for responsive documents

“should be simple and straightforward” for these defendants, ECF

No. 564-5 at 1-2; see also ECF No. 693.         ABC thus asked for an

order compelling the plaintiff to complete his productions in

response to ABC’s RFP by December 31, 2020.         See ECF No. 693.


           On December 18, 2020, the Magistrate Judge entered an

order scheduling an on-the-record telephonic conference for ABC’s



                                      6
  Case 2:19-cv-00236 Document 931 Filed 06/14/21 Page 7 of 26 PageID #: 15473



motion to compel for 2:30 p.m. on December 22, 2020.           See ECF No.

696.    The order stated that the “[p]laintiff is invited to file a

response to [ABC’s] motion no later than 10:00 a.m. . . . [on]

December 22, 2020.”     Id. (emphasis omitted).


            Following the Magistrate Judge’s Order, four other

defendants – Cable News Network, Inc., WP Company LLC, MSNBC Cable

LLC, and Fox News – filed notices joining in ABC’s motion to

compel.    See ECF No. 698; ECF No. 701; ECF No. 702.         Like ABC, the

other defendants argued that, despite the plaintiff’s assurances

that he would complete his productions in response to their RFPs

in November 2020, the plaintiff had not undertaken a comprehensive

search and collection of ESI under his control and had not

retained an ESI vendor until December 2020 and thus had stated

that he did not expect to complete his productions until February

2021.   See ECF No. 698; ECF No. 701; ECF No. 702.          Like ABC, the

other defendants emphasized that the plaintiff appears not to have

begun searching for or collecting responsive ESI at the time he

was filing motions to compel the defendants to expeditiously

complete their productions of ESI.        See ECF No. 698; ECF No. 701;

ECF No. 702.   They asked that the plaintiff be compelled to

conduct a reasonable search for and collection of responsive ESI

and to complete his productions by a date certain.           See ECF No.

698; ECF No. 701; ECF No. 702.




                                      7
  Case 2:19-cv-00236 Document 931 Filed 06/14/21 Page 8 of 26 PageID #: 15474



           Additionally, the other defendants argued that the

plaintiff should be ordered to produce ESI in compliance with

their RFP’s instructions, i.e., in their native format, with

metadata, and with attachments and complete email chains.             See ECF

No. 698; ECF No. 701; ECF No. 702.        They also noted that the

plaintiff’s productions had been made to the defendants

collectively without any specification regarding which of the

produced documents were responsive to which of the defendants’

particular requests.     See ECF No. 701; ECF No. 702.        They further

noted that the plaintiff had agreed to produce responsive

materials not only from the plaintiff himself but also from other

custodians related to his campaign.        See ECF No. 698; ECF No. 701.

They thus argued that the plaintiff should be compelled to conduct

a reasonable search for and collection of these custodians’

responsive ESI as well and to produce it in compliance with their

RFPs’ instructions by a date certain.        See ECF No. 698; ECF No.

701.


           On the morning of December 22, 2020, the plaintiff

timely submitted a letter-form response, which he described as a

“preliminary” response, to the motion to compel.          ECF No. 703.       In

the plaintiff’s view, the issues raised by the defendants

concerned only the formatting of his productions.           See id.    The

plaintiff explained that he had retained an ESI vendor to search

for and collect ESI from the plaintiff and from other campaign-

                                      8
  Case 2:19-cv-00236 Document 931 Filed 06/14/21 Page 9 of 26 PageID #: 15475



related custodians, whose materials he claimed to not control, and

that he expected to begin rolling ESI productions no later than

January 15, 2021.    See id.    The letter also stated that the

plaintiff had produced ESI in PDF format after scanning printed

hard copies because the plaintiff had provided counsel copies of

the ESI in hard copy format.       See id.


           On the afternoon of December 22, 2020, the Magistrate

Judge held the previously scheduled telephonic conference on the

motion to compel.    See ECF No. 705; ECF No. 708.        The Magistrate

Judge proceeded by presenting his “initial thoughts” on the motion

and then asking the plaintiff’s counsel to respond to them.            ECF

No. 708 at 4-5.    The Magistrate Judge said he was “dumbfounded”

and “frustrated” by the plaintiff’s counsel’s November 3, 2020

email to ABC stating that the plaintiff’s production would be

complete by November 20, 2020, when, at the time the email was

sent and even beyond November 20, 2020, the plaintiff had not

undertaken a comprehensive search and collection of ESI and had

not retained an ESI vendor.      Id. at 4.    Asked by the Magistrate

Judge to explain how the email was not a “complete

misrepresentation” or “such [an] illogical mistake[] that it begs

credulity,” the plaintiff’s counsel stated that the plaintiff and

counsel had been negotiating with several ESI vendors at the time

the email was sent, that counsel believed at that time that a

completion deadline of November 20, 2020, was achievable, and thus

                                      9
 Case 2:19-cv-00236 Document 931 Filed 06/14/21 Page 10 of 26 PageID #: 15476



that the email was not a misrepresentation when it was sent.            Id.

at 4-9.   The Magistrate Judge found that counsel’s explanation was

“unacceptable” and that the representation made in counsel’s email

to ABC was either “an outright misrepresentation” or “totally . .

. irresponsible.”    Id. at 8, 13.     The Magistrate Judge further

noted that he was “shocked” and “perplexed” at the plaintiff’s

lackadaisical discovery efforts in light of the plaintiff’s

earlier hardball tactics in seeking to compel expeditious

production from the defendants.       Id. at 22; see also id. at 9.


           The Magistrate Judge also questioned why the plaintiff

had produced ESI in PDF format by scanning hard-copy printouts and

was not impressed with counsel’s explanation that such formatting

was acceptable because counsel had received only hard-copy

printouts from the plaintiff, who is not technologically

sophisticated.   See id. at 9-10.      The Magistrate Judge further

stated that, in producing documents in response to RFPs, the

plaintiff should identify the request to which each document is

responsive.   See id. at 15-16.


           Ultimately, the Magistrate Judge decided that he would

grant the motion to compel.      See id. at 22.     Specifically, the

Magistrate Judge stated that the plaintiff would be required to

fully complete production in response to the RFPs, with respect to

the plaintiff’s email account, by January 15, 2021, and, with



                                     10
 Case 2:19-cv-00236 Document 931 Filed 06/14/21 Page 11 of 26 PageID #: 15477



respect to the other custodians the plaintiff had identified, by

February 1, 2021.    See id.    The Magistrate Judge further stated

that he expected the productions to be compliant with the

defendants’ RFPs with respect to formatting and identifying the

requests to which each document responds.        See id. at 22-23.


           In an order entered the following day, the Magistrate

Judge granted the motion to compel.       See ECF No. 704.      The order

stated that, “[p]rior to the [December 22, 2020] telephone

conference, it became apparent to the [Magistrate Judge] that

[the] [p]laintiff’s counsel absolutely misrepresented to [the]

[d]efendants’ counsel when production would be made.”           Id. at 2.

The Magistrate Judge explained that, based on the plaintiff’s

counsel’s November 3, 2020 email, he had “grave concerns” that the

plaintiff’s counsel “misrepresented the facts” regarding the

plaintiff’s ability to complete production, and he “implored”

counsel during the conference to “provide a logical explanation as

to how such a representation could be made when no ESI vendor had

yet been retained.”    Id. at 2 n.2.      The Magistrate Judge “was not

satisfied with the explanation provided” by the plaintiff’s

counsel.   Id.   The Magistrate Judge thus had “grave concerns” that

the plaintiff’s counsel had “not followed” ethical obligations

established by the West Virginia Rules of Professional Conduct.

Id.   In the order, the Magistrate Judge further explained that the

plaintiff had produced ESI in an improper format, produced

                                     11
    Case 2:19-cv-00236 Document 931 Filed 06/14/21 Page 12 of 26 PageID #: 15478



material without reference to specific production requests, and

engaged in these inadequate production practices after having

aggressively pursued discovery from the defendants.             See id. at 2-

3.


             The Magistrate Judge ordered the plaintiff to “complete

production responsive to all outstanding requests, including all

ESI, as it relates to [the] [p]laintiff’s email accounts, no later

than January 15, 2021” and to “complete production responsive to

[the] [d]efendants’ ESI requests as they pertain to the other

custodians named by [the] [p]laintiff no later than February 1,

2021” and required that the “productions shall be 100% in

compliance with [the] [d]efendants’ outstanding discovery requests

for production.”       Id. at 3.    The Magistrate Judge also invited the

defendants to file motions for reasonable attorneys’ fees and

costs associated with the motion to compel by February 15, 2021.

See id. at 3. 5


             The plaintiff timely filed the current objections to the

Magistrate Judge’s order on January 6, 2021.            See ECF No. 713.




5 During the telephonic conference, the Magistrate Judge had also
invited the defendants to file motions seeking attorneys’ fees,
asking that they wait to do so until February 15, 2021, in order
to provide an opportunity to assess the status of the plaintiff’s
productions. See ECF No. 708 at 23-24.

                                        12
 Case 2:19-cv-00236 Document 931 Filed 06/14/21 Page 13 of 26 PageID #: 15479



The objections have been fully briefed and are ready for

disposition.   See ECF No. 721; ECF No. 723; ECF No. 724.


                          II.   Legal Standard


          A magistrate judge’s order on a non-dispositive matter

is not to be modified or set aside unless it is “clearly erroneous

or contrary to law.”     Fed. R. Civ. P. 72(a).      “The ‘clearly

erroneous’ standard applies to factual findings, while legal

conclusions will be rejected if they are ‘contrary to law.’”            Sky

Angel U.S., LLC v. Discovery Commc’ns, LLC, 28 F. Supp. 3d 465,

479 (D. Md. 2014).    Under the “clearly erroneous” standard, “[a]

district court should reverse a magistrate judge’s decision in a

discovery dispute . . . only if the district court is left with a

definite and firm conviction that a mistake has been made.”            Marks

v. Global Mortg. Grp., Inc., 218 F.R.D. 492, 495 (S.D.W. Va. 2003)

(citing Clark v. Milam, 155 F.R.FD. 546, 547 (S.D.W. Va. 1994)).

“Although the ‘contrary to law’ standard permits plenary review of

legal conclusions, decisions related to discovery disputes . . .

are accorded greater deference.”       Stonecrest Partners, LLC v. Bank

of Hampton Roads, 770 F. Supp. 2d 778, 782 (E.D.N.C. 2011)

(internal citation omitted) (citing, inter alia, In re Outsidewall

Tire Litig., 267 F.R.D. 466, 470 (E.D. Va. 2010)).


          In light of the discretion given to a magistrate judge

in the resolution of nondispositive discovery disputes, the court

                                     13
 Case 2:19-cv-00236 Document 931 Filed 06/14/21 Page 14 of 26 PageID #: 15480



should only overrule a magistrate judge’s determination if this

discretion is abused.     Patrick v. PHH Mortg. Corp., 298 F.R.D.

333, 336 (N.D.W. Va. 2014).      “The objecting party bears the ‘high

burden’ of demonstrating that a magistrate judge’s non-dispositive

ruling is clearly erroneous or contrary to law.”          Courtland Co.,

Inc. v. Union Carbide Corp., No. 2:19-cv-00894, 2021 WL 1320714,

at *4 (S.D.W. Va. Apr. 8, 2021) (quoting Certusview Techs., LLC v.

S&N Locating Servs., LLC, No. 2:13cv346, 2014 WL 12603191, at *2

(E.D. Va. Sept. 19, 2014)).


                             III. Discussion


          The plaintiff raises three objections to the Magistrate

Judge’s order: (A) that the Magistrate Judge incorrectly

determined that the plaintiff’s counsel misrepresented facts, (B)

that the plaintiff should be permitted to produce ESI from

custodians other than the plaintiff in a less intrusive manner

that that required by the Magistrate Judge, and (C) that the

Magistrate Judge imposed an undue burden by requiring the

plaintiff to identify the requests to which each produced document

is responsive.   See ECF No. 713 at 5-12.       The court takes each

objection up in turn.




                                     14
    Case 2:19-cv-00236 Document 931 Filed 06/14/21 Page 15 of 26 PageID #: 15481



A.     The plaintiff’s counsel’s misrepresentation


             The plaintiff challenges the Magistrate Judge’s

determination that the plaintiff’s counsel misrepresented the

facts to defense counsel regarding the plaintiff’s ability to

complete production by November 20, 2020.           See id. at 5-10. 6     The

plaintiff’s challenge in this regard is a scattershot of

arguments, none of which have merit.


             First, the plaintiff argues that the Magistrate Judge

granted the motion to compel without providing him a meaningful

opportunity to file a comprehensive response to it.             See id. at 2,

5.    The plaintiff asserts that, for previous discovery disputes

brought for his consideration in this case, the Magistrate Judge

afforded parties the 14-day period for responding to motions set

forth in LR Civ P 7.1(a)(7).         See id.    He further asserts that

plaintiff’s counsel believed that the telephonic conference would

be an informal conference to determine if resolution of the



6 The plaintiff also argues that the plaintiff’s counsel did not
violate the West Virginia Rules of Professional Conduct and asks
that the court strike the portions of the Magistrate Judge’s order
in which the Magistrate Judge states his “‘grave concerns’” that
counsel did so. See ECF No. 713 at 5-6 (quoting ECF No. 704 at 2
n.2). The court notes that the Magistrate Judge did not find that
the plaintiff’s counsel had violated the Rules, nor was such a
violation the basis of the Magistrate Judge’s decision to grant
the motion to compel. Accordingly, the court need not address
this argument, and the court will not strike the portion of the
Magistrate Judge’s order the plaintiff takes exception to.

                                        15
 Case 2:19-cv-00236 Document 931 Filed 06/14/21 Page 16 of 26 PageID #: 15482



discovery dispute could be achieved without motions practice and

that counsel would be afforded the opportunity to fully brief the

issue if needed.    See id.


          The court is not persuaded by this argument.           As an

initial matter, the Magistrate Judge’s order scheduling the

telephonic conference clearly states that the plaintiff’s

“response to [ABC’s] motion” was due “no later than 10:00 a.m. . .

. [on] December 22, 2020.”      ECF No. 696 (emphasis omitted).        The

Local Rules authorize a magistrate judge to shorten the typical

14-day period for filing responsive memoranda in this manner, see

LR Civ P 7.1(a)(7) (“The[] times for serving memoranda may be

modified by the judicial officer to whom the motion is

addressed.”), and the plaintiff has not shown that the Magistrate

Judge’s decision to do so here was clearly erroneous or contrary

to law.


          Further, the plaintiff fails to explain what evidence or

argument he might have presented in a full response brief that

would have resulted in a different outcome.         To the extent the

Magistrate Judge intended to set an informal telephonic conference

and delay additional briefing until after he determined whether

further briefing was needed to resolve the parties’ dispute, his

decision accomplished this goal.       After reviewing the parties’

submissions, the Magistrate Judge perceived that the plaintiff had



                                     16
 Case 2:19-cv-00236 Document 931 Filed 06/14/21 Page 17 of 26 PageID #: 15483



assured the completion of his productions by a date certain even

though he had not taken steps – a comprehensive search and

collection of ESI and the retention of an ESI vendor – reasonably

necessary to offer such an assurance and determined that this

conduct warranted an order granting the motion to compel.            At the

conference, the Magistrate Judge asked plaintiff’s counsel to

provide an explanation that might dispel this perception, and the

Magistrate Judge found counsel’s explanation lacking and thus

concluded that no further briefing was needed.         In the current

objections, the plaintiff points to no evidence or argument it

could have raised in a full response brief that the Magistrate

Judge did not consider and reject.        Accordingly, the court

overrules the plaintiff’s objection in this regard.


           Second, the plaintiff argues that the plaintiff’s

counsel did not mispresent the facts to defense counsel.           See ECF

No. 713 at 6-7.    As he did before the Magistrate Judge, the

plaintiff argues that the November 3, 2020 email was truthful at

the time it was sent, apparently because, based on negotiations

with ESI vendors, counsel believed a November 20, 2020 deadline

for the completion of productions was feasible at the time.            See

id.   The plaintiff thus argues that the Magistrate Judge’s

statements that plaintiff’s counsel misrepresented the facts

should be stricken.    See id. at 7 n.4.




                                     17
 Case 2:19-cv-00236 Document 931 Filed 06/14/21 Page 18 of 26 PageID #: 15484



          The court again is not persuaded.         The Magistrate Judge

considered the defendants’ evidence concerning the circumstances

under which the plaintiff’s counsel represented that production

would be completed by November 20, 2020, and he also considered

the plaintiff’s arguments regarding why the plaintiff’s counsel

believed that deadline could be met.        Based on the argument and

evidence presented, the Magistrate Judge found that the

plaintiff’s counsel’s email amounted to a misrepresentation or

such an unreasonable representation that it strained credulity.

The court is not left with a definite and firm conviction that

this finding is mistaken.     Thus, the court overrules the

plaintiff’s objection in this regard and will not strike the

challenged language in the Magistrate Judge’s order.


          Third, the plaintiff argues that, because he produced

some of his emails – albeit in PDF format after scanning printed-

out hard copies – by the dates he promised, there is no basis for

the conclusion that he failed to search for, collect, and produce

responsive ESI.    See id. at 7.    He maintains that “the primary

issue in dispute is the format in which the ESI was produced

rather than the failure to timely produce the ESI.”          Id.


          Contrary to the plaintiff’s misguided characterization,

the primary dispute concerns the plaintiff’s delay in conducting a

comprehensive search for and collection of responsive ESI while



                                     18
 Case 2:19-cv-00236 Document 931 Filed 06/14/21 Page 19 of 26 PageID #: 15485



representing to the defendants that his production of responsive

ESI was nearly complete.     This appears to have been the Magistrate

Judge’s understanding of the dispute, and this understanding is

not clearly erroneous or contrary to law.        The fact that the

plaintiff produced some responsive ESI by some of the deadlines he

set for himself is beside the point.


          Fourth, the plaintiff argues that the Magistrate Judge’s

order impermissibly penalized him for not retaining an ESI vendor.

See id. at 7-9.    The plaintiff notes that a self-selection search

method of identifying and collecting responsive documents is not

per se improper and that the Federal Rules of Civil Procedure do

not require the use of ESI vendors.        See id.   He thus argues that

the Magistrate Judge’s order is contrary to law because it is

based on the plaintiff’s failure to obtain an ESI vendor.            See id.


          This argument badly mischaracterizes the basis for the

Magistrate Judge’s order.     The Magistrate Judge did not grant the

motion to compel based merely on the plaintiff’s failure to retain

an ESI vendor; rather, the order was based on the plaintiff’s

failure to conduct a comprehensive search for and collection of

responsive ESI – which was exacerbated by his failure to retain an

ESI vendor – resulting in his continually failing to complete his

productions, while representing to the defendants that the

productions were nearly complete.         The Magistrate Judge further



                                     19
 Case 2:19-cv-00236 Document 931 Filed 06/14/21 Page 20 of 26 PageID #: 15486



noted that the plaintiff’s failure came after he had aggressively

demanded that the defendants meet their production deadlines and

after the defendants had, on numerous occasions, pointed out large

gaps in the plaintiff’s ESI productions.        There is no indication

in the Magistrate Judge’s order that he believed an ESI vendor is

required by law; rather, the Magistrate Judge appears to have

viewed the plaintiff’s failure to retain an ESI vendor in these

circumstances to be an unreasonable approach to meeting discovery

obligations.   The Magistrate Judge’s determination in this regard

was not clearly erroneous or contrary to law.


           Fifth, the plaintiff argues that the Magistrate Judge

incorrectly found that he is technologically sophisticated enough

to understand his electronic discovery obligations.          See id. at 9-

10.   The plaintiff argues that he did not engage in the electronic

discovery process when he was an executive over a decade ago and

that he became acquainted with the process only recently.            See id.


           The court has difficulty understanding the point of this

argument aside from a reflexive inclination to disagree with the

Magistrate Judge.    Regardless of the degree of the plaintiff’s

technological sophistication and familiarity with the electronic

discovery process, the Magistrate Judge found that his decision to

hand select the ESI he would produce to the defendants – rather

than employ counsel’s aid in the selection process or retain an



                                     20
 Case 2:19-cv-00236 Document 931 Filed 06/14/21 Page 21 of 26 PageID #: 15487



ESI vendor to comprehensively search and collect ESI – resulted in

large gaps in his productions along with concomitant delays in

completing them.    Further, the plaintiff’s assertion that he is

technologically unsophisticated and unfamiliar with the electronic

discovery process significantly undermines his argument that the

Magistrate Judge erred to the extent that he faulted the plaintiff

for conducting his own self-selection of responsive ESI rather

than retaining an ESI vendor.      In any event, the court sees

nothing in the Magistrate Judge’s observations about the

plaintiff’s technological sophistication or familiarity with

electronic discovery that is clearly erroneous or contrary to law.


B.   Production of ESI from other custodians


           Next, the plaintiff challenges the Magistrate Judge’s

order to the extent it requires him to “forensically acquire” the

ESI of custodians he has identified other the plaintiff himself.

See id. at 10-11.    The plaintiff acknowledges that he agreed to

seek these custodians’ cooperation and consent to forensic

acquisition of their ESI (apparently through the services of an

ESI vendor), but now he says that he “cannot in good faith” ask

for their consent out of concern for their privacy interests.            Id.

at 10.   He fears that, once an ESI vendor acquires the custodians’

ESI, their confidential information might become susceptible to

“[c]omputer hacking, data breaches, and identity theft.”           Id. at


                                     21
 Case 2:19-cv-00236 Document 931 Filed 06/14/21 Page 22 of 26 PageID #: 15488



11.   He argues that he should be permitted to produce ESI from

these custodians through less intrusive means, for instance, by

having the custodians select responsive ESI and provide it for the

defendants’ or the plaintiff’s analysis.        See id.


           The court will not sustain an objection based on the

plaintiff’s new-found qualms about asking for these custodians’

consent for the plaintiff’s ESI vendor to access their ESI.            In

correspondence with defense counsel, the plaintiff’s counsel

agreed that the plaintiff would retain an ESI vendor to search

for, collect, and cull responsive ESI from the other custodians,

which would then be produced to the defendants.           See ECF No. 681-

7; ECF No. 693-15 at 2.     Later, at the telephonic conference, in

an effort to demonstrate good faith, the plaintiff’s counsel

represented to the Magistrate Judge that counsel “ha[d] reached

out” to the other custodians, who, in response, had “indicated to

[counsel] they will make their e-mails available to our vendor and

would be included in our production.”        ECF No. 708 at 10-11.

Notably, the plaintiff made these representations both to assuage

the defendants’ and the Magistrate Judge’s concerns regarding his

discovery efforts and to provide guidance for the Magistrate Judge

in crafting the details of the order challenged herein.           See id.

at 10-12; see also ECF No. 681-7; ECF No. 693-15 at 2.




                                     22
    Case 2:19-cv-00236 Document 931 Filed 06/14/21 Page 23 of 26 PageID #: 15489



             The plaintiff represented to the defendants and to the

Magistrate Judge not only that his ESI vendor would search for and

collect ESI from the other custodians but also that he had already

asked for, and had received, the other custodians’ consent for the

ESI vendor to do so.        Presumably, the defendants structured their

discovery requests, and the Magistrate Judge crafted his order, in

reliance on these representations.           The Magistrate Judge’s order

is not clearly erroneous or contrary to law merely because the

Magistrate Judge took the plaintiff’s counsel at his word and

incorporated these representations into the order. 7


C.     Undue burden


             Lastly, the plaintiff challenges the Magistrate Judge’s

order to the extent it requires him “to organize and label

documents to correspond to specific production requests.”               See ECF

No. 713 at 11.      He argues that, under Fed. R. Civ. P. 34, a party

responding to a discovery request is required to produce documents

either “as they are kept in the usual course of business” or

“organize[d] and label[ed] . . . to correspond to the categories

in the request.”       Fed. R. Civ. P. 34(b)(2)(E)(i).        The plaintiff



7 The court emphasizes that the plaintiff balks at asking for the
custodians’ consent. There is no indication in the record that
the custodians would independently refuse their consent; in fact,
the only evidence in the record on that point indicates that they
would grant their consent.

                                        23
    Case 2:19-cv-00236 Document 931 Filed 06/14/21 Page 24 of 26 PageID #: 15490



appears to argue that the Magistrate Judge improperly required him

to organize and label the documents he produces while not

requiring the same of the defendants.           See ECF No. 713 at 11; ECF

No. 729 at 12. 8


             Typically, if a party responding to a discovery request

produces documents as they are kept in the ordinary course of

business, he has no obligation under Rule 34(b)(2)(E)(i) to

organize and label them to correspond to the categories in the

request.     See CTL Eng’g of W. Va., Inc. v. MS Consultants, Inc.,

No. 3:14-cv-90, 2015 WL 1468395, at *4 (N.D.W. Va. March 30, 2015)

(collecting cases).       However, the default alternatives available

to a responding party under Rule 34(b)(2)(E)(i) are subject to an

order of the court directing the form of production.              See

Frontier-Kemper Constructors, Inc. v. Elk Run Coal Co., Inc., 246

F.R.D. 522, 528 (S.D.W. Va. 2007).


             To the extent the plaintiff argues the Magistrate Judge

lacked authority to require him to organize and label his produced

documents, he is mistaken.         See id.   The plaintiff presents no

reason why the Magistrate Judge’s exercise of his authority,

requiring the plaintiff to identify the specific discovery



8 The plaintiff states that he intends to provide the defendants
with a list that identifies to which of the defendants’ proposed
search terms each of the documents correspond. See ECF No. 729 at
12.

                                        24
    Case 2:19-cv-00236 Document 931 Filed 06/14/21 Page 25 of 26 PageID #: 15491



requests to which each produced document is responsive, 9 is either

clearly erroneous or contrary to law other than to assert, in

passing, that the Magistrate Judge has not required the same of

the defendants.       The court notes, however, that the Magistrate

Judge gave ample reason to differentiate between the plaintiff’s

productions and the defendants’ productions.            The Magistrate Judge

explained that the delays caused by the deficiencies in the

plaintiff’s productions were much worse than those caused by the

defendants’ productions’ deficiencies.           See ECF No. 708 at 9-10.

The Magistrate Judge also noted that the plaintiff – beyond not

producing documents either as they are kept in the usual course of

business or organizing and labeling them to correspond to the

defendants’ individual requests – had not even identified the

defendants to which any of his productions were directed.

Accordingly, the court sees no clear error in the Magistrate

Judge’s decision to require the plaintiff to be more transparent

in his productions.




9 The Magistrate Judge’s order required that the plaintiff’s
productions be “100% in compliance with [the] [d]efendants’
outstanding discovery requests,” and contemplated that the
plaintiff would therefore “separately identify the production
being made in response to specific requests.” ECF No. 704 at 3.
Absent any instructions in the RFPs, which have not been made
available on the record, the Magistrate Judge’s order, by its
terms, does not expressly require the plaintiff to “organize and
label” the documents in his production so long as he otherwise
identifies the specific discovery requests to which each produced
document is responsive.

                                        25
     Case 2:19-cv-00236 Document 931 Filed 06/14/21 Page 26 of 26 PageID #: 15492



                                  IV.   Conclusion


              For the foregoing reasons, it is ORDERED that the

plaintiff’s objections to the Magistrate Judge’s order (ECF No.

713) be, and hereby they are, overruled.             It is further ordered

that the Magistrate Judge’s order (ECF No. 704) be, and hereby it

is, accepted and affirmed in its entirety. 10


              The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record and any

unrepresented parties.


                                              ENTER: June 14, 2021




10In their response to the plaintiff’s objections, the defendants
argue in passing that the court should award them attorneys’ fees
and costs incurred in connection with filing their response. See
ECF No. 721 at 3, 13. Such a request should be made, if at all,
by separate motion rather than in a response brief. See Fed. R.
Civ. P. 7(b).

                                         26
